352 F.2d 284
Robert BERNAL, Appellant,v.UNITED STATES of America, Appellee.
No. 19442.
United States Court of Appeals Ninth Circuit.
October 27, 1965.

Cyril R. Ash, Jr., Ash & Carotta, San Jose, Cal., for appellant.
Cecil F. Poole, U. S. Atty., Jerrold M. Ladar, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before POPE, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM.


1
In this case appellant was convicted of forging an endorsement upon a Government check and uttering the same contrary to the provisions of Title 18 § 495. He contends that there was insufficient evidence to sustain the verdict of guilt; that the court erred in failing to give certain instructions to the jury; and that the court was in error in failing to investigate whether trickery had been employed in procuring certain samples of the handwriting of the appellant.


2
In our opinion the question of the sufficiency of the evidence to prove the guilt of the appellant presented a question solely for the determination of the jury as the evidence presented was sufficient to warrant submission of the case to the jury.


3
With respect to the claimed error in failure to give certain instructions, the record does not warrant the contentions made by the appellant. Appellant did not in the manner required by the Rules of Criminal Procedure present any request for an instruction of the character which he asserts should have been given and no contention was made at the trial as to any claim of trickery or irregular procedure in procuring samples of the appellant's handwriting.


4
We find no error in the record sufficient to warrant a reversal and the judgment is affirmed.